DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2022 has been entered.

Response to Amendment
Acknowledgment is made of applicant’s amendment of claims 1 and 5.  Currently claims 1-5 and 8-21 are pending.

Allowable Subject Matter
Claims 1-5 and 8-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the current prior art of record does not teach nor render obvious the subject matter of independent claim 1 of a single screw extruder as claimed in which the screw has a pitch value of a pitch of screw flights along the conveying zone of the channel and wherein the channel has at least one mixing element arrangement with at least one mixing element which protrudes into the channel in which the mixing element arrangement has a pin arrangement comprising at least one pin extending into an internal space of the channel and has at least one cutout along the screw flights, the at least one pin extending in particular into the at least one cutout of the screw flights, further wherein the channel has at least two pins arranged along the channel in the conveying direction and separated from one another by a mixing element separation and there is a negative correlation between a value of the mixing element separation and a pitch value of the pitch of the screw flights, the negative correlation between the mixing element separation and the pitch is such that a smaller value of the mixing element separation is provided when a larger pitch value is provided, wherein the pitch values change so as to increase along the conveying direction, and change of the mixing element separation values along the conveying direction proceeds in an opposite manner with respect to the change of the pitch values along the conveying direction in addition to the other limitations present in the claim.
The closest prior art of record, Torii, relates to a single screw extruder comprising projecting elements within the channel of the extrusion device; however, Torii does not teach nor render obvious the entirety of the particularly claimed subject matter of claim 1 as currently written.  With regards to the prior art regarding pin elements in general, Wood of record discusses the incorporation of pins along with gaps in the flight of the screw; however, Wood alone or in combination with Torii does not teach nor render obvious the entirety of the particularly claimed subject matter of independent claim 1.
Claims 2-5 and 8-21 depend upon claim 1 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742